MEMORANDUM **
Sonia Elizabeth Coronado, a native and citizen of Guatemala, petitions for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) removal order. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the IJ’s denial of a continuance, Sandoval-Luna v. Mukasey, 526 F.3d 1243,1246 (9th Cir.2008) (per curiam), for substantial evidence the IJ’s factual findings, Almaghzar v. Gonzales, 457 F.3d 915, 920 (9th Cir. 2006), and de novo claims of due process violations in immigration proceedings. Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001). We deny the petition for review.
The IJ did not abuse her discretion in denying a continuance where Coronado did not demonstrate good cause. See 8 C.F.R. § 1003.29 (an IJ may grant a continuance for good cause shown); Baires v. INS, 856 F.2d 89, 92-93 (9th Cir.1988). It follows that Coronado’s due process claim fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a petitioner to prevail on a due process claim).
Substantial evidence supports the IJ’s denial of Coronado’s application for protection under the Convention Against Torture because the record does not establish that it is more likely than not that Coronado would be tortured if returned to Guatemala. See Almaghzar, 457 F.3d at 922-*20728. Coronado’s contention that the IJ failed to consider all of the evidence is belied by the record. See id.
Coronado’s contention that the BIA erred in affirming without opinion is unavailing because she did not argue in her appeal brief that the BIA could not resolve her appeal without further factfinding. See 8 C.F.R. § 1003.1(d)(3)(iv).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.